Ostrander, C. J.
(dissenting). The opinion of the court, in dealing with the question of the contributory negligence of plaintiffs decedent, while professedly grounded upon Tobias v. Railroad Co., 103 Mich. 330, in my opinion very greatly extends the rule announced in that case. I do not understand it to be the rule that, because a railroad company maintains a bell or *243a gate or a watchman at a crossing, one about to use the crossing may depend for his safety entirely upon the gate, bell, or watchman. That his conduct may be affected by the fact that a gate is up, the flagman is not in his usual position, or that a bell does not ring, is true, and to this extent, and no further, goes the rule employed in Tobias v. Railroad Co. Mr. Tobias was alone when he was killed. The legal presumption is that he was careful for his own safety, that he took or attempted to take the precautions which a prudent man under the same circumstances would have taken. The undisputed evidence in the case at bar is that plaintiff’s decedent took no precautions whatever, unless it can be said that he listened. The occupant of the carriage, who gave testimony, could not know, of course, whether he listened, because one may listen without particular movement or action, but, if he listened, he took no other precaution for his safety, and it is obvious he took no precaution to listen for any sound unless it was the ringing of the bell. It was a cold night. The side and back curtains of the carriage were drawn. The occupants of the carriage were protected from the cold by clothing, two of them, at any rate, by extra clothing. Common prudence, ordinary care, required some further effort to ascertain whether the advertised danger of crossing was imminent. In my judgment, the reasoning of the opinion of the court in effect excuses persons situated as the plaintiff’s decedent was situated from doing the obviously prudent thing.
Fellows, J., concurred with Ostrander, C. J.